Citation Nr: 0030724	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  97-17 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
December 1979.  He died in October 1996; the appellant is his 
widow.

This matter before the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 rating action of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) was recently signed in to law and 
introduces several fundamental changes in the VA's 
adjudication process.  As these procedures could not have 
been followed by the RO at the time of the rating action on 
appeal, and as these procedures are more favorable to the 
appellant than those previously in effect, further 
development is in order.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Karnas v. Derwinski,  1 Vet. App. 308 (1991).  

The appellant contends that service connection should be 
granted for the cause of the veteran's death.  The veteran's 
death certificate shows that he died in November 1996.  The 
immediate cause of death was listed as "Gastric 
Adenocarcinoma, Metastatic."  Pneumonia was noted to be a 
significant condition contributing to death, but not 
resulting in the underlying cause.  At the time of his death, 
the veteran was service-connected for, inter alia, a history 
of gastric ulcer, evaluated as noncompensably disabling since 
July 1990. 

Service connection for the cause of death is warranted when a 
veteran dies of a service-connected disability.  38 U.S.C.A. 
§ 1310 (West 1991).  The death of a veteran is considered to 
be due to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312 (2000).  

In the present case, the appellant maintains that gastric 
adenocarcinoma is related to the veteran's service-connected 
gastric ulcer.  In support of her claim, she has referred to 
several medical books, one of which suggested that gastric 
ulcers "sometimes" turn to cancer.  What the appellant has 
not submitted is competent medical evidence that the 
veteran's death was related to the service-connected history 
of gastric ulcer.  Sacks v. West, 11 Vet. App. 314 (1998).  
Under the provisions of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5103), VA must 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided to VA that is necessary 
to substantiate the claim.  Such notification must indicate 
which portion of that information and evidence, if any is to 
be provided by the appellant and which portion, if any, VA 
will attempt to obtain on behalf of the appellant.  While the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC) issued in the present appeal attempt to 
accomplish some of these points, full compliance with the new 
notice provisions of 38 U.S.C. 5103 is not shown.

The Board further notes that under the provisions of Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5103A), the duty to assist the claimant in 
compensation cases includes obtaining a medical opinion when 
such an opinion is necessary to make a decision on the claim.  
The evidence of record is insufficient to decide the issue of 
service connection with any certainty and since the Board 
cannot exercise its own independent judgment on medical 
matters, an opinion based on a review of the entire record is 
required.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As 
such an opinion has not been obtained in this case, further 
development is in order. 

Finally, the Board notes that in her substantive appeal, the 
appellant asserted that the veteran's death may have been the 
result of exposure to herbicides during service.  Although 
the RO addressed that contention in a July 2000 SSOC, the 
Board finds that information included in the SSOC was 
incorrect in that the RO inappropriately conceded the fact 
that the veteran was exposed to herbicides merely because he 
served in the Republic of Vietnam.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service (emphasis added).  38 C.F.R. § 
3.307(a)(6)(iii) (2000).  Therefore, unless the evidence 
demonstrating that the veteran developed an enumerated 
disease, exposure to herbicides cannot be presumed.  McCartt 
v. West, 12 Vet. App. 164, 168 (1999).  Thus, on remand a new 
SSOC must be issued which notifies the appellant of the 
correct state of the law.  38 C.F.R. § 19.31.

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the appellant 
and notify her of the need to submit 
competent medical evidence in support of 
her assertions that the veteran's death 
was the result of his service-connected 
history of gastric ulcer or exposure to 
herbicides during service or otherwise 
related to service. 

2.  The RO should contact the appellant 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to care provided to the veteran 
which are not yet of record.  Based of 
her response, the RO should attempt to 
obtain copies of all records which have 
not been previously obtained.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  If after making reasonable efforts 
to obtain those named records the RO is 
unable to do so, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

3.  After allowing sufficient time for 
response from the appellant, the RO 
should forward the claims folder to a VA 
gastroenterologist for a review of all of 
the records.  Following this review, the 
examiner must offer an opinion as to 
whether it is at least as likely as not 
that the veteran's metastatic gastric 
adenocarcinoma was related to his 
military service, his service connected 
gastric ulcer, and/or his Vietnam 
service.  A complete rationale for any 
opinion expressed must be provided.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include the necessary opinion, 
appropriate corrective action is to be 
taken.  

5.  Thereafter, the RO should again 
review the appellant's claim.  If any 
benefit sought on appeal remains denied, 
the appellant and representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  The supplemental 
statement of the case should include 
reference to the correct application of 
the statutes and regulations pertaining 
to presumptive service connection and 
exposure to herbicides. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


